Mr. Presiding Justice Clark delivered the opinion of the court. Judgment was obtained by the defendant in error against the plaintiff in error in the Municipal Court, which we are asked to reverse for the reasons, as alleged, that improper evidence was admitted and proper evidence excluded, and that the finding was excessive. No bill of exceptions, however, appears in the record, and, consequently, no question is preserved for review by the assignments of error, which relate wholly to questions of evidence. Affirmed.